DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Claim Objections
Claim 172 objected to because of the following informalities:  claim 172, line 2, “weight elements” shall be changed to -- magnets--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 140, 146, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 140, 146 recite the limitation "said internal wall" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
 	Claims 140, 146 recite the limitation “a front panel wall” in line 2. It is unclear the claimed front panel wall in claims 140, 146 and the claimed front panel wall in lines 2-3 of claims 137, 143 respectively are same panel wall or different panel wall. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 137-138, 140, 143-144,146,157-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,214,851. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
 	In the patent, claim 4 is dependent on claim 1. Claim 137 recites a “lint catching system” (see line 1 of claim 1 of the patent), “a filter housing having an interior chamber defined by at least front and back panel walls and a curved end panel wall” (see lines 4-7 of claim 1 of patent), “a filter housing inlet” (see line 13 of claim 1 of patent), “a filter housing outlet” (see line 15 of claim 1 of patent), “an exhaust aperture element disposed in said cured end panel wall” (see lines 8-9 of claim 1 of patent), “a cover element rotatably connected to said curved end panel wall” (see lines 10-12 of claim 1 of patent”, “said cover element configured to cover said exhaust aperture element when exhaust air within said interior chamber comprises a first amount of pressure, and uncover said exhaust aperture element when said exhaust air within said interior chamber comprises a second amount of pressure which urges said cover element away from said exhaust aperture element” (see lines 6-12 of claim 4 of patent).
 	It is clear that all the elements of claim 137 are to be found in claim 4 (as it encompasses claim 1).  The difference between claim 137 of the application and claim 4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 4 of the patent is in effect a “species” of the “generic” invention of claim 137.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 137 is anticipated by claim 4 of the patent, it is not patentably distinct from claim 4.  
As to claim 138, see claim 6 of patent.

As to claim 140, see claim 1, line 15 of patent.

As to claim 143, see claims 1, 4 of patent.

As to claim 144, see claim 6 of patent.

As to claim 146, see claim 1, line 15 of patent.

As to claim 157-158, see claim 4 of patent.

As to claim 159, see claim 5 of patent.

As to claims 137, 161, also see claim 14 of patent. 

As to claim 162, see claim 17 of patent. 

As to claim 163, see claim 18 of patent. 

As to claim 164, see claim 20 of patent.

As to claim 165-166, see claim 4 of patent.

As to claim 167, see claim 5 of patent.

As to claims 143, 169, also see claim 14 of patent.

As to claim 170, see claim 17 of patent.

As to claims 160, 168, 172, see claim 20 of patent. Magnet is also considered as weight 

element. 

Claims 137-138, 140, 143-144,146,157-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,982,378. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
 	In the patent, claim 4 is dependent on claim 1. Claim 137 recites a “lint catching system” (see line 1 of claim 1 of the patent), “a filter housing having an interior chamber defined by at least front and back panel walls and a curved end panel wall” (see lines 2-4 of claim 1 of patent), “a filter housing inlet” (see line 9 of claim 1 of patent), “a filter housing outlet” (see line 10 of claim 1 of patent), “an exhaust aperture element disposed in said cured end panel wall” (see lines 5-6 of claim 1 of patent), “a cover element rotatably connected to said curved end panel wall” (see lines 7-8 of claim 1 of patent”, “said cover element configured to cover said exhaust aperture element when exhaust air within said interior chamber comprises a first amount of pressure, and uncover said exhaust aperture element when said exhaust air within said interior chamber comprises a second amount of pressure which urges said cover element away from said exhaust aperture element” (see lines 4-10 of claim 4 of patent).
 	It is clear that all the elements of claim 137 are to be found in claim 4 (as it encompasses claim 1).  The difference between claim 137 of the application and claim 4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 4 of the patent is in effect a “species” of the “generic” invention of claim 137.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 137 is anticipated by claim 4 of the patent, it is not patentably distinct from claim 4.  
As to claim 138, see claim 6 of patent.

As to claim 140, see claim 1, line 10 of patent.

As to claim 143, see claims 1, 4 of patent.

As to claim 144, see claim 6 of patent.

As to claim 146, see claim 1, line 10 of patent.

As to claim 157-158, see claim 4 of patent.

As to claim 159, see claim 5 of patent.

As to claims 137, 161, also see claim 14 of patent. 

As to claim 162, see claim 17 of patent. 

As to claim 163, see claim 18 of patent. 

As to claim 164, see claim 20 of patent.

As to claim 165-166, see claim 4 of patent.

As to claim 167, see claim 5 of patent.

As to claims 143, 169, also see claim 14 of patent.

As to claim 170, see claim 17 of patent.

As to claims 160, 168, 172, see claim 20 of patent. Magnet is also considered as weight 

element. 

Claims 137-138, 140, 143-144,146,157-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,593,441. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
 	In the patent, claim 12 is dependent on claim 11, which is dependent on claim 10, which is dependent on claim 9, which is dependent on claim 8 which is in turn dependent on claim 1. Claim 137 recites a “lint catching system” (see line 1 of claim 1 of the patent), “a filter housing having an interior chamber defined by at least front and back panel walls and a curved end panel wall” (see lines 4-8 of claim 1 of patent), “a filter housing inlet” (see line 18 of claim 1 of patent), “a filter housing outlet” (see line 24 of claim 1 of patent), “an exhaust aperture element disposed in said cured end panel wall” (see lines 12-13 of claim 1 of patent), “a cover element rotatably connected to said curved end panel wall” (see lines 13-15 of claim 1 of patent”, “said cover element configured to cover said exhaust aperture element when exhaust air within said interior chamber comprises a first amount of pressure, and uncover said exhaust aperture element when said exhaust air within said interior chamber comprises a second amount of pressure which urges said cover element away from said exhaust aperture element” (see lines 4-9 of claim 12 of patent).
 	It is clear that all the elements of claim 137 are to be found in claim 12 (as it encompasses claim 1).  The difference between claim 137 of the application and claim 12 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 12 of the patent is in effect a “species” of the “generic” invention of claim 137.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 137 is anticipated by claim 12 of the patent, it is not patentably distinct from claim 12.  
As to claim 138, see claim 14 of patent.

As to claim 140, see claim 1, line 24 of patent.

As to claim 143, see claims 1, 4 of patent.

As to claim 144, see claims 1, 12 of patent.

As to claim 146, see claim 1, line 24 of patent.

As to claim 157-158, see claim 12 of patent.

As to claim 159, see claim 13 of patent.

As to claim 161, see claim 12 of patent. 

As to claim 162, see claim 12 of patent. 

As to claim 163, see claim 13 of patent. 

As to claim 164, see claim 17 of patent.

As to claim 165-166, see claim 12 of patent.

As to claim 167, see claim 13 of patent.

As to claim 169, see claim 11 of patent.

As to claim 170, see claim 12 of patent.

As to claims 160, 168, 172, see claim 17 of patent. Magnet is also considered as weight 

element. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 137-138, 140, 143-144,146,157-172 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY